                  Case 2:20-cv-01611-JCC Document 8 Filed 12/29/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ALBERTO MARTINEZ-LUIS,                                  CASE NO. C20-1611-JCC
10                              Petitioner,                  ORDER
11          v.

12   STEVE SINCLAIR,

13                              Respondent.
14
            This matter comes before the Court on the Report and Recommendation (“R&R”) of the
15

16   Honorable Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 7). Having

17   thoroughly reviewed the R&R, to which no objections have been filed, and the remaining record,

18   the Court hereby finds and ORDERS as follows:
19
            (1)      The R&R is approved and ADOPTED;
20
            (2)      Petitioner’s habeas petition is DENIED as a second or successive petition, and
21
     this action is DISMISSED with prejudice;
22
            (3)      A certificate of appealability is DENIED as to all claims; and
23

24          (4)      The Clerk is DIRECTED to send copies of this Order to the parties and to the

25   Honorable Michelle L. Peterson.
26


     ORDER
     C20-1611-JCC
     PAGE - 1
              Case 2:20-cv-01611-JCC Document 8 Filed 12/29/20 Page 2 of 2




 1          DATED this 29th day of December 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1611-JCC
     PAGE - 2
